DETAILED ACTION

The present application claims priority to Provisional Application No. 63/025,061 filed on 05/14/2020. 

The Information Disclosure Statement filed on 04/23/2021 has been considered.

Claims 1-24 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “user interface module” and a “virtual canvas module” in claims 1, 10 and 15; and “virtual canvas module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “user interface module” and a “virtual canvas module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  The disclosure does not recite a structure and algorithm for performing the all of the functions of each “module” in the above limitations.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not specifically recite what structures the “user interface module” and “virtual canvas module” comprise in order to perform the functions. In other words, the disclosure does not sufficiently describe how the claimed functions are achieved. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	Independent claims 1, 10 and 15 recite “a system” comprising a “user interface module” and a “virtual canvas module” but does not disclose that the system necessarily comprises any hardware devices.  The Specification states “…the system may be implemented via computer executed software.”  As such, various functionalities of the system may be understood in terms of computer executed software modules…” in paragraph [0027].  Therefore, given the broadest reasonable interpretation, the “modules” recited in claims are software, which does not fall within one of the categories of patent eligible subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira et al. U.S. Publication 2010/0262557 (hereinafter “Ferreira”).

	Referring to claim 1, Ferreira teaches a system for facilitating user design of a computerized marketing system executable campaign, comprising:
	a user interface module configured to support a graphical user interface for user interaction with a virtual canvas (for example, the graphical user interface shown in Figure 4A supports user interaction with a virtual canvas 402) (paragraphs [0009] and [0036]);
	a virtual canvas module configured to:
		retrieve, from a database, component data useable by the virtual canvas module to visualize component icons (tool palette comprising icons for visualizing the steps and operations of the business process) (paragraphs [0027]], [0036] and Figure 4A),
		provide the virtual canvas, via which the component icons are visibly arrangeable by the user into a campaign design (the user can drag icons from a tool palette into the business design on the model canvas) (paragraphs [0009] and [0036]),
		wherein each component icon represents an action to be taken by the computerized marketing system in executing the campaign (each icon represents various steps and operations taken by the business to execute the business design) (paragraphs [0009] and [0036]); and 
	a build engine configured to generate the campaign from and in accordance with the campaign design (the design can be generated, i.e. compiled and created, using the visual modeling canvas) (paragraphs [0009] and [0038]). 


	Referring to claim 2, Ferreira teaches the system of claim 1, wherein the virtual canvas module further configured to:
	visualize triggers associated with the component icons, the triggers representing events in response to the which the action to be taken by the computerized marketing system with respect to an associated component icon is taken by the computerized marketing system (as shown in Figure 4A for example, the icons can be visually connected via trigger events) (paragraphs [0036]-[0037]). 


	Referring to claim 3, Ferreira teaches the system of claim 2, wherein the triggers, via the virtual canvas, are visibly arrangeable by the user to link two or more component icons into the campaign design (as shown in Figure 4A for example, the icons can be visually connected via trigger events) (paragraphs [0036]-[0037]). 


	Referring to claim 4, Ferreira teaches the system of claim 1, wherein the component icons are visibly arrangeable by the user via a drag-and-drop (the user can drag and drop icons from the tool palette onto the model canvas) (paragraph [0036]).


	Referring to claim 5, Ferreira teaches the system of claim 1, wherein the component data includes visualization data useable by the virtual canvas module to visualize the component icons, and actualization data useable by the build engine to generate the campaign (once the visual model of the business process is designed, it is compiled and created) (paragraphs [0036]-[
0038]). 

	Referring to claim 6, Ferreira teaches the system of claim 5, wherein the component data that the virtual canvas module is configured to retrieve consists of visualization data, and wherein the build engine is further configured to retrieve, from the database, actualization data corresponding to one or more component icons arranged into the campaign design (retrieve visual icons to place in the design and once the visual model is designed, it is compiled and created) (paragraphs [0036]-[0038]).  


	Referring to claim 7, Ferreira teaches the system of claim 1, wherein the database is a third-party database accessible by the system via one or more APIs (the data repository includes third party databases such as Oracle, Berkeley, etc.) (paragraph [0027]).


	Referring to claim 8, Ferreira teaches the system of claim 2, wherein the campaign design is an arrangement of two or more component icons linked by one or more triggers (as shown in Figure 4A for example, two or more icons are connected via triggers) (paragraphs [0036]-[0037]).


	Referring to claim 9, Ferreira teaches the system of claim 8, wherein the campaign is an ordered set of actions to be taken by the computerized marketing system (for example, Figure 4A shows an ordered set of steps/operations for the business) (paragraphs [0023] and [0036]-[0037]). 


Referring to claim 10, Ferreira teaches a system for facilitating user design of an electronic message, comprising:
a user interface module configured to support a graphical user interface for user interaction with a virtual canvas (for example, the graphical user interface shown in Figure 4A supports user interaction with a virtual canvas 402) (paragraphs [0009] and [0036]);
	a virtual canvas module configured to:
		retrieve, from a database, component data useable by the virtual canvas module to visualize components and corresponding component content; (tool palette comprising icons for visualizing the steps and operations of the enterprise application) (paragraphs [0027], [0036] and Figure 4A),
		provide the virtual canvas, via which component icons corresponding to the components are visibly arrangeable by the user into a message design (the user can drag icons from the tool palette into a design for the enterprise application on the model canvas; the enterprise application includes email applications) (paragraphs [0009], [0020] and [0036]),
		wherein each component icon represents software code to be included in the electronic message such that an action is taken in relation to the electronic message (each component in the visual model represents various steps and operations taken by the enterprise application; components of the visual model are translated into software code when the design for the enterprise application is compiled and created ) (paragraphs [0009], [0019]-[0021] [0023] and [0036]-[0038]); and
a build engine configured to generate the electronic message from and in accordance with the message design (each icon represents various steps and operations taken by the enterprise application to execute the design and create the application) (paragraphs [0009] and [0036]). 


Referring to claim 11, Ferreira teaches the system of claim 10, wherein the components are visibly arrangeable by the user via a drag-and-drop (the user can drag and drop icons from the tool palette onto the model canvas) (paragraph [0036]).


Referring to claim 12, Ferreira teaches the system of claim 10, wherein the component data includes visualization data useable by the virtual canvas module to visualize the component content, and actualization data useable by the build engine to generate the message (once the visual model of the process is designed, it is compiled and created) (paragraphs [0036]-[0038]). 


	Referring to claim 13, Ferreira teaches the system of claim 12, wherein the component data that the virtual canvas module is configured to retrieve consists of visualization data, and wherein the build engine is further configured to retrieve, from the database, actualization data corresponding to one or more components arranged into the message design (retrieve visual icons to place in the design and once the visual model is designed, it is compiled and created) (paragraphs [0036]-[0038]).  

	Referring to claim 14, Ferreira teaches the system of claim 10, wherein the database is a third-party database accessible by the system via one or more APIs (the data repository includes third party databases such as Oracle, Berkeley, etc.) (paragraph [0027]).


Referring to claim 15, Ferreira teaches a system for facilitating user design of a data-exchange procedure, comprising:
a user interface module configured to support a graphical user interface for user interaction with a virtual canvas (for example, the graphical user interface shown in Figure 4A supports user interaction with a virtual canvas 402) (paragraphs [0009] and [0036]);
	a virtual canvas module configured to:
		retrieve, from a database, component data useable by the virtual canvas module to visualize component icons (tool palette comprising icons for visualizing the steps and operations of the business process) (paragraphs [0027]], [0036] and Figure 4A),
		provide the virtual canvas, via which component icons are visibly arrangeable by the user into a data-exchange procedure design (the user can drag icons from the tool palette into the business design on the model canvas; the business design includes data-exchange procedures such as selling products, customer services, emailing, etc.) (paragraphs [0009], [0020]-[0021], [0032] and [0036]),
		wherein each component icon represents an action to be taken by one or more of a plurality of systems in executing the data-exchange procedure (each icon represents various steps and operations taken to execute the design) (paragraphs [0009] and [0036]); and
a build engine configured to generate the data-exchange procedure from and in accordance with the data-exchange design (the design can be generated, i.e. compiled and created, using the visual modeling canvas) (paragraphs [0009] and [0038]). 


Referring to claim 16, Ferreira teaches the system of claim 15, wherein the component icons are visibly arrangeable by the user via a drag-and-drop (the user can drag and drop icons from the tool palette onto the model canvas) (paragraph [0036]).


Referring to claim 17, Ferreira teaches the system of claim 15, wherein the component data includes visualization data useable by the virtual canvas module to visualize the component icons, and actualization data useable by the build engine to execute the data-exchange procedure (once the visual model of the process is designed, it is compiled and created) (paragraphs [0036]-[0038]). 


	Referring to claim 18, Ferreira  teaches the system of claim 17, wherein the component data that the virtual canvas module is configured to retrieve consists of visualization data, and wherein the build engine is further configured to retrieve, from the database, actualization data corresponding to one or more component icons arranged into the data-exchange design (retrieve visual icons to place in the design and once the visual model is designed, it is compiled and created) (paragraphs [0036]-[0038]).  


	Referring to claim 19, Ferreira teaches the system of claim 15, wherein the database is a third-party database accessible by the system via one or more APIs (the data repository includes third party databases such as Oracle, Berkeley, etc.) (paragraph [0027]).


Referring to claim 20, Ferreira teaches a method for facilitating user design of a computerized marketing system executable campaign or message thereof, comprising:
	providing a graphical user interface for user interaction with a virtual canvas (for example, the graphical user interface shown in Figure 4A supports user interaction with a virtual canvas 402) (paragraphs [0009] and [0036]);
retrieving, from a database, component data useable by the virtual canvas module to visualize component icons (tool palette comprising icons for visualizing the steps and operations of the business process) (paragraphs [0027]], [0036] and Figure 4A),
visibly arranging, within the virtual canvas and in response to user interaction with the virtual canvas via the user interface, the component icons into at least one of: a campaign design or a message design (the user can drag icons from the tool palette into the business design on the model canvas) (paragraphs [0009] and [0036]), wherein each component icon represents an action to be taken by the computerized marketing system in executing the campaign and/or the message thereof (each icon represents various steps and operations taken by the business to execute the business design) (paragraphs [0009] and [0036]); and 
	generating, by a build engine, the campaign and/or the message from and in accordance with the respective campaign design and/or message design (the design can be generated, i.e. compiled and created, using the visual modeling canvas) (paragraphs [0009] and [0038]). 


Referring to claim 21, Ferreira teaches the method of claim 20, wherein the component icons are visibly arrangeable by the user via a drag-and-drop (the user can drag and drop icons from the tool palette onto the model canvas) (paragraph [0036]).


Referring to claim 22, Ferreira teaches the method of claim 20, wherein the component data includes visualization data useable by the virtual canvas module to visualize the component icons, and actualization data useable by the build engine to execute the campaign and/or message (once the visual model of the business process is designed, it is compiled and created) (paragraphs [0036]-[0038]). 


	Referring to claim 23, Ferreira teaches the method of claim 23, wherein the component data used by the virtual canvas module consists of visualization data, and wherein generating the campaign and/or message includes retrieving, by the build engine from the database, actualization data corresponding to one or more component icons arranged into the campaign and/or message design (retrieve visual icons to place in the design and once the visual model is designed, it is compiled and created) (paragraphs [0036]-[0038]).  


	Referring to claim 24, Ferreira teaches the method of claim 24, wherein the database is a third-party database accessible via one or more APIs (the data repository includes third party databases such as Oracle, Berkeley, etc.) (paragraph [0027]).


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach similar systems that create visual models via drag and drop of icons onto a canvas.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 10:30am-2:30pm, Wednesday 9-1pm, Thursday 9am-1pm, Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173